DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
3.	Claims 1-3, 13, 44, and 52-57 are currently pending.
4.	In the reply filed on July 9, 2021, applicant elected Group I, now claims 1-3, 13,  and 52-57 without traverse.
5.	Claim 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-3, 13,  and 52-57 are examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claim(s) 1-3, 13, and 52-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altom (US 2007/0202154 A1) in view of Yamka (WO 2008/103179) with Hilbig (Journal of Ethnopharmacology (2018), vol. 211, pp. 256-266 – published August 2017)) providing evidence of inherent characteristics of pecan shells.
Altom teaches a pet food composition which comprises pecan shells. The reference teaches that the pecan shells are a source of insoluble fiber and lignan.  The reference teaches a pet food composition which contains 15% pecan nut shell and no soluble fiber.  In addition, the reference teaches that soluble fiber can be present in an amount such as 0.05% or 0.1%.  The reference also teaches that the pet food composition can also include cellulose and tomato pomace.  The reference teaches that the pet food can be in the form of an extruded kibble (see paragraphs 32, 38, 41-43, 46, 47, and 85; Example 14 in paragraph 83; and claims 1, 3, 8, and 9). 
Altom does not teach that the composition contains the polyphenolic ingredients claimed by applicant.  However, Hilbig teaches that these polyphenolic ingredients are naturally present in pecan shells (see Fig. 1(d)).  Thus, the composition taught by Altom inherently contains the ingredients claimed by applicant in claims 2 and 3.
Altom does not teach that the composition contains flax seed and pea fiber.  Nevertheless, Yamka teaches that both flax seed and pea fiber were well known in the art prior to the effective filing date to be useful ingredients in pet food compositions (see paragraphs 28 and 31).  In addition, Yamka teaches formulating the pet food in the form of an extruded kibble (see paragraph 46).  Thus, an artisan would reasonably expect that these well known ingredients could be utilized with success when formulating the pet food composition taught by Altom.  This reasonable expectation of success would have motivated the artisan to modify Altom to include the use of the well known ingredients flax seed and pea fiber.  Therefore, the claimed combination of ingredients is considered to be an obvious modification of what was known in the art prior to the effective filing date.
The references do not specifically teach that the composition has the same effects as claimed by applicant in claims 55-57.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The references teach a composition with the same ingredients as claimed in the same amounts as claimed.  Therefore, the prior art composition is structurally the same as the claimed composition and should be “configured” for the same intended uses if applicant’s invention functions as claimed.

Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. Applicant argues:
…the Office alleges that since Yamka teaches both flax seed and pea fiber were known in the art to be “useful ingredients,” an artisan would reasonably expect these ingredients could be utilized with success when formulating the pet food composition taught by Altom. The Office, however, appears to merely be picking and choosing elements of Yamka to modify Altom and arrive at Applicant’s claimed invention. While Applicant concedes that Yamka discloses flax seed, Applicant submits that Yamka does not appear to provide any particular motivation to include flax seed. For example, flax seed is merely one of a long laundry list of plant fats disclosed. The plant fats being among a list of sources of fat, which also includes meat, meat by-product, fish oil, and plants. The pea fiber, similarly, is one among a long laundry list of soluble fiber disclosed by Yamka.

Nowhere does the Office allege any articulated reasoning either gleaned from common sense or from the prior art of record why one having ordinary skill in the art would include the fat disclosed in Yamka, much less, specifically select plants as the source of fats, and even much less, flaxseed. Similarly, nowhere does the Office allege any articulated reasoning either gleaned from common sense or from the prior art of record why one having ordinary skill in the art would specifically select peas as a source of soluble fiber.

However, this argument is not persuasive.  As discussed in MPEP section 2144.07:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)…"Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301. 

Thus, is not considered to be inventive to select well known pet food ingredients for inclusion in a pet food composition unless an unexpected result is shown from the selection. Applicant has not demonstrated that the selection of these two ingredients produces an unexpected result.  Furthermore, both references teach that the claimed pet food ingredients are useful for controlling body weight in pets.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP 2144.06).  Therefore, applicant’s arguments are not persuasive.

8.	No claims are allowed.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655